WAYNE ANTHONY ROSS

Wayne Anthony Ross P.C.

327 E. Fireweed Lane, Suite 201
Anchorage, AK 99503
907-276-5307 Office

Email: waralaska@alaskan.com

United States District Court

for the
District of Alaska

Richard Lee Green

)
)
)
Plaintiff )
-V- ) Case No.

)

)

)

)

)

Sn

Dinh Hoang Phuong

Defendant

 

MEMORANDUM IN SUPPORT OF CONFIRMATION OF INDONESIAN
FOREIGN ARBITRATIONAL AWARD

Comes now the proxy, and files to this court for the
registration and confirmation of the Partial Final Award on
Jurisdiction and Enforceability as issued on April 24, 2020 and
the Final Award of All Issues dated May 18, 2020 in re: Green v
Dinh. In the matter of the contract dated August 28, 2014 as
executed in Bali, Indonesia.

BRIEF STATEMENT OF HISTORY

Memorandum for confirmation of foreign arbitration award in the matter of
Green v Dinh

Case Number: Page 1 of 4
Case 3:20-mc-00011-TMB Document 2 Filed 06/05/20 Page 1 of 4
The Arbitrator was appointed on March 17, 2020 in
Indonesia as agreed to in the arbitration clause of the August
28, 2014 contract.

The demand for arbitration was made in writing on March
26, 2020 and sent via certified mail, return receipt requested.

The Arbitrator accepted the appointment and issued the
arbitration schedule on March 28, 2020.

On April 24, 2020 the party appointed arbitrator issued a
partial final award for jurisdiction, venue and enforceability.

The Arbitrator gave the parties a 10 day opportunity to
file for reconsideration and neither party motioned for
reconsideration.

On May 18, 2020 the arbitrator issued a final award of all
issues.

I am the attorney of record for the Claimant in the above
mentioned international arbitration proceedings.

GOVERNING INDONESIAN LAW

We were provided with a translated version of the Indonesian
Public Law 30 of 1999 governs the registration, confirmation
and court order of enforcement of arbitrational awards.

Article 3
The District Court has no jurisdiction to try disputes between parties bound by an arbitration

agreement.

Article 4

1. If the parties have agreed that disputes between them are to be resolved through arbitration and have
granted such authority, the arbitrators have the authority to determine in their award the rights
and obligations of the parties, if these matters are not stipulated in their agreement,

Memorandum for confirmation of foreign arbitration award in the matter of

Green v Dinh

Case Number: Page 2 of 4
Case 3:20-mc-00011-TMB Document 2 Filed 06/05/20 Page 2 of 4
2. The agreement to resolve disputes through arbitration as specified in paragraph (1) must be contained
in a document signed by the parties.

Article 11
|. The existence of a written arbitration agreement eliminates the right of the parties to submit the

resolution of the dispute or difference of opinion contained in the agreement to the District

Court.

2. The District Court must refuse to and must not interfere in any dispute settlement which has
been determined by arbitration, except in particular cases determined in this Law.

Article 52
Parties to an agreement are entitled to request a binding opinion from an arbitration institution

on a particular legal issue in an agreement.

Article 53
No legal remedy is available to challenge the binding opinion contemplated in Article 52,

Article 59

1. Within 30 (thirty) days from the date the award is rendered, the original text or an authentic
copy of the arbitration award must be delivered to the Clerk of the District Court and registered
there by the arbitrator or his/her/its proxy.

2. The delivery and registration contemplated in paragraph (1) will be carried out by the marking
and signing of the last part or the margin of the award by the Clerk of the District Court and the
arbitrator or his/her/its proxy that delivers it. This record constitutes a deed of registration.

3. The arbitrator or his/her/its proxy must deliver the award and the original text of his/her
appointment as arbitrator, or an authentic copy of it, to the Clerk of the District Court.

4, Non-fulfilment of the provisions contemplated in paragraph (1) above will render the arbitration
award unenforceable.

5. All costs connected with the deed of registration are to be charged to the parties.

Article 60
The arbitration award is final and has a permanent and binding legal effect on the parties.

Article 61
If the parties do not voluntarily implement the arbitration award, it may be enforced by an order from
the Chairman of the District Court at the request of one of the parties to the dispute.

Article 62

1. The order contemplated in Article 61 must be issued within 30 (thirty) days after the application for
execution has been registered with the Clerk of the District Court.

4. The Chairman of the District Court will not examine the reasons or considerations for the
arbitration award.

Article 63
The order of the Chairman of the District Court must be written on the original text and the
authentic copy of the arbitration award.

Article 64
The arbitration award to which the order of the Chairman of the District Court is affixed must be
enforced in accordance with the provisions on the execution of final and binding judgements in civil

cases.

Memorandum for confirmation of foreign arbitration award in the matter of

Green v Dinh

Case Number: Page 3 of 4
Case 3:20-mc-00011-TMB Document 2 Filed 06/05/20 Page 3 of 4
The arbitrator seeks to confirm both the partial final
award on jurisdiction and enforceability and the final award on
all issues in the United States District Court for Alaska for
registration, confirmation and enforcement both here and
abroad.

Time is very crucial so we can still have the confirmed

award sent oversees as quickly as possible.

DATED at Anchorage, Alaska this 4** day of June, 2020.

The Law Offices of Wayne A. Ross, P.C.
Proxy for the Arbitrator

By: ips the br

W. E ANTHONY ROSS

Alaska Bar No. 6911047

Wayne Anthony Ross P.c.

327 E. Fireweed Lane, Suite 201
Anchorage, AK 99503
907-276-5307 Office

Email: waralaska@alaskan.com

 

Memorandum for confirmation of foreign arbitration award in the matter of
Green v Dinh
Case Number: Page

4 of 4
Case 3:20-mc-00011-TMB Document 2 Filed 06/05/20 Page 4 of 4
